Per Curiam [Present Allen and Bookstaver, JJ.].~—
The facts appearing on the record clearly show, in our opinion, that, at the time the attachments were issued, the defendant had no place of residence in the state of New ’ York, and was a non-resident of this state, within the meaning of section 636 of the Code of Civil Procedure ; and this, although her domicile may have been the state of New York, — on which the evidence is not conclusive. It is certain that, at the time of issuing the attachment, she had no place of abode within this state, nor any place which she could call her home, nor to which she could return on coming to this state. Her intentions as to the future do not affect the question.
*43The defendant at the time of granting the attachment was living in the state of New Jersey, and we think, was, at the time, a resident of that state, under Mayor &c. of New York v. Genet (4 Hun 487; affirmed, 63 N. Y. 646 ; Wallace v. Cassel, 68 N. Y. 370; Murphy v. Baldwin, 11 Abb. N. S. 407).
The orders must therefore be affirmed, with costs.
Orders affirmed, with costs.